Exhibit 10.2

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”), AND MAY NOT BE OFFERED OR SOLD UNLESS REGISTERED PURSUANT TO SUCH
ACT OR UNLESS AN EXEMPTION FROM SUCH REGISTRATION IS AVAILABLE.

SENIOR PROMISSORY NOTE

 

$1,000,000,000

   New York, New York

R -             

       1

FOR VALUE RECEIVED, the undersigned, CONSTELLATION ENERGY GROUP, INC., a
Maryland corporation (the “Company”), hereby unconditionally promises to pay to
the order of                                         , a
                                         corporation (the “Initial Holder”), or
its assigns (any such assigns, together with the Initial Holder, the “Holder”),
the principal sum of ONE BILLION DOLLARS ($1,000,000,000) on the date specified
herein, with interest on the unpaid balance of such amount from the date hereof
at the rate of interest specified herein.

 

1. DEFINITIONS

Capitalized terms and other defined terms used in this Note shall (unless
otherwise provided elsewhere in this Note) have the meanings given to them in
Annex 1 hereto.

All references to Sections contained herein shall refer to Sections of this Note
unless otherwise stated or the context otherwise requires.

Except as otherwise provided in this Note, all computations and determinations
as to accounting or financial matters (including financial covenants) shall be
made in accordance with GAAP consistently applied for all applicable periods,
and all accounting or financial terms shall have the meanings ascribed to such
terms by GAAP. All financial statements to be delivered pursuant to this Note
shall be prepared in accordance with GAAP.

All other undefined terms contained in this Note shall, unless the context
indicates otherwise, have the meanings provided for by the Code as in effect in
the State of New York to the extent the same are used or defined therein.

The words “include,” “includes,” “including” and “such as” shall be construed as
if followed by the phrase “without limitation.”

 

 

1 Insert issue date



--------------------------------------------------------------------------------

The words “herein,” “hereof” and “hereunder” and other words of similar import
refer to this Note as a whole, as the same may from time to time be amended,
modified or supplemented and not to any particular section, subsection or clause
contained in this Note.

Unless the context otherwise requires, each term stated in either the singular
or plural shall include the singular and the plural, and pronouns stated in the
masculine, feminine or neuter gender shall include the masculine, the feminine
and the neuter.

In the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including” and the words “to” and “until”
each mean “to but excluding” and the word “through” means “to and including.”

 

2. TERMS OF PAYMENT

2.1. Principal. The Company shall pay the entire unpaid principal amount of this
Note, together with accrued and unpaid interest thereon through the date of such
payment, on the Maturity Date.

2.2. Optional Prepayment. The Company may, at any time, upon three days’ prior
written notice, prepay the outstanding principal amount of this Note, without
premium or penalty, in whole or ratably in part, together with accrued and
unpaid interest thereon, through the date of such prepayment on the principal
amount prepaid. Any such prepayment by the Company shall be applied in the
following order: (i) then due and payable fees and expenses under the Note;
(ii) then due and payable interest payments on the Note; and (iii) the principal
of the Note.

2.3. Interest.

(a) The Company shall pay interest on the unpaid principal amount of this Note
commencing on the date hereof until such principal amount shall be paid in full
at the Applicable Rate. Interest shall be payable monthly in arrears on the last
Business Day of each month and on the date of each payment or prepayment of the
principal hereof. All payments of interest hereunder shall be computed on the
basis of a 360-day year and the number of days elapsed (including the first day
but excluding the last day).

(b) If any payment on this Note becomes due and payable on a day other than a
Business Day, the maturity thereof shall be extended to the next succeeding
Business Day and, with respect to payments of interest thereon, shall be payable
at the then Applicable Rate during such extension.

(c) Notwithstanding the foregoing, if any Event of Default shall have occurred
and be continuing, the Company shall pay interest on (i) the unpaid principal
amount hereof, payable on demand, at a rate per annum equal to the Applicable
Rate plus 3.0% per annum and (ii) the amount of any cost, expense or other
amount payable hereunder that is not paid when due, from the date such amount
shall be due until such amount shall be paid in full, payable on demand (and in
any event in arrears on the date such amount shall be paid in full), at a rate
per annum equal to the Applicable Rate plus 3.0% per annum.

 

-2-



--------------------------------------------------------------------------------

(d) Notwithstanding anything to the contrary set forth in this Section 2.3, if
at any time until the Maturity Date the Applicable Rate exceeds the highest rate
of interest permissible under any law which a court of competent jurisdiction
shall, in a final determination, deem applicable hereto (the “Maximum Lawful
Rate”), then, in such event, and so long as the Maximum Lawful Rate would be so
exceeded, the rate of interest payable hereunder shall be equal to the Maximum
Lawful Rate; provided, however, that, to the extent permitted by applicable law,
if at any time thereafter the Applicable Rate is less than the Maximum Lawful
Rate, the Company shall continue to pay interest hereunder at the Maximum Lawful
Rate until such time as the total interest received by Holder hereunder is equal
to the total interest which Holder would have received had the Applicable Rate
been (but for the operation of this paragraph) the interest rate payable since
the date hereof. Thereafter, the interest rate payable hereunder shall be the
Applicable Rate unless and until the Applicable Rate again exceeds the Maximum
Lawful Rate, in which event this paragraph shall again apply. In no event shall
the total interest received by Holder pursuant to the terms hereof exceed the
amount which Holder could lawfully have received had the interest due hereunder
been calculated for the full term hereof at the Maximum Lawful Rate. If the
Maximum Lawful Rate is calculated pursuant to this paragraph, such interest
shall be calculated at a daily rate equal to the Maximum Lawful Rate divided by
the number of days in the year in which such calculation is made. If a court of
competent jurisdiction, notwithstanding the provisions of this Section 2.4(d),
shall make a final determination that Holder has received interest hereunder in
excess of the Maximum Lawful Rate, Holder shall, to the extent permitted by
applicable law, promptly apply such excess first to any interest due and not yet
paid under its Note, then to the principal amount of its Note (without premium
or penalty), then to other unpaid Obligations and thereafter shall refund any
excess to the Company or as a court of competent jurisdiction may otherwise
order.

2.4. Receipt of Payment. The Company shall make each payment under this Note not
later than 12:00 noon (New York City time) on the Business Day when due, in
lawful money of the United States of America, in immediately available funds to
Holder’s depository bank as designated by Holder from time to time for deposit
in Holder’s depositary account. For purposes only of computing interest
hereunder, all payments shall be applied by Holder to the Note on the day
payment has been received by Holder in immediately available funds as provided
herein.

2.5. Taxes, Etc.

(a) Any and all payments by or on account of any obligation of the Company
hereunder shall be made without setoff, counterclaim or other defense and free
and clear of and without deduction or withholding for any and all Indemnified
Taxes or Other Taxes; provided that if the Company shall be required by
applicable Requirements of Law to deduct any Indemnified Taxes or Other Taxes
from such payments, then (i) the sum payable shall be increased as necessary so
that after making all required deductions Holder receives an amount equal to the
sum it would have received had no such deductions or withholdings been made,
(ii) the Company shall make such deductions or withholdings and (iii) the
Company shall timely pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable Requirements of Law.

 

-3-



--------------------------------------------------------------------------------

(b) Status of Holders. The Initial Holder shall deliver a properly executed Form
W-9 to the Company prior to the date of any payment of interest hereunder. Any
Foreign Holder that is entitled to an exemption from or reduction of withholding
tax under United States law (or any treaty to which the United States is a
party) with respect to payments hereunder shall deliver to the Company, at the
time or times prescribed by applicable law or reasonably requested by the
Company, such properly completed and executed documentation prescribed by
applicable law as will permit such payments to be made without withholding. In
addition, any Holder, if requested by the Company, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Company as will enable the Company to determine whether or not such Holder is
subject to withholding, backup withholding, or information reporting
requirements.

2.6. Setoff Right. In the event a court having valid jurisdiction over a claim
or dispute arising under the Merger Agreement determines by a final
nonappealable judgment that Parent or Merger Sub (as such terms are defined in
the Merger Agreement) owes damages to the Company under the Merger Agreement
(the amount of such damages, the “recoverable amount”), the Company shall have
the right to setoff against Obligations then payable hereunder and (if no
Obligations are then payable) principal of this Note an amount equal to or less
than the recoverable amount. At the time of effecting any such setoff, the
Company shall provide Holder notice describing in reasonable detail the
Obligations being set-off.

 

3. FINANCIAL STATEMENTS AND OTHER INFORMATION

3.1. Financial Statements. The Company covenants and agrees that, from and after
the date hereof and until all the Obligations have been paid in full, it shall
deliver to Holder:

(a) within 45 days after the end of the first three fiscal quarters of each
Fiscal Year, (i) a copy of the unaudited balance sheets of the Company Parties
as of the close of such quarter and related statements of income and cash flows
for that portion of the Fiscal Year ending as of the close of such quarter, and
(ii) a copy of the unaudited statements of income of the Company Parties for
such quarter, all prepared in accordance with GAAP (subject to normal year end
adjustments) and accompanied by the certification of the chief executive officer
or chief financial officer of the Company that all such financial statements
present fairly in accordance with GAAP (subject to normal year end adjustments)
the financial position, the results of operations and the cash flows of the
Company Parties as of the end of such quarter and for the portion of the fiscal
year then ended; and

(b) within 90 days after the close of each Fiscal Year, a copy of the annual
audited financial statements of the Company Parties, consisting of a balance
sheet and statements of income and retained earnings and cash flows, setting
forth in comparative form in each case the figures for the previous fiscal year,
which financial statements shall be prepared in accordance with GAAP, certified
without a “going concern” or like qualification or exception, or qualification
arising out of the scope of the audit by PriceWaterhouseCoopers LLP or other
firm of independent certified public accountants of recognized national standing
reasonably acceptable to the Holder;

all such financial statements to be complete and correct in all material
respects.

 

-4-



--------------------------------------------------------------------------------

3.2. Reports, and Other Information. The Company covenants and agrees that, from
and after the date hereof and until all the Obligations have been paid in full,
it shall deliver to Holder:

(a) concurrently with the delivery of the financial statements referred to in
Sections 3.1(a) and 3.1(b), a certificate of a Responsible Officer stating that,
to the best of such Responsible Officer’s knowledge, the Company during such
period has observed or performed all of its covenants and other agreements
contained in this Note to be observed or performed by it, and that such
Responsible Officer has obtained no knowledge of any Event of Default, except as
specified in such certificate;

(b) not later than 30 days after the end of each fiscal year of the Company, a
copy of the projections by the Company of the operating budget and cash flow
budget of the Company and its subsidiaries for the current fiscal year, such
projections to be accompanied by a certificate of a Responsible Officer to the
effect that such projections have been prepared on the basis of sound financial
planning practice and that such responsible Officer has no reason to believe
they are incorrect or misleading in any material respect

(c) at the same time the same are sent, copies of all financial statements and
reports which the Company sends to its stockholders, and at the same time the
same are filed, copies of all financial statements and reports which the Company
may make to, or file with, the SEC unless such material is available
electronically at www.sec.gov.; and

(d) promptly, such additional financial and other information as Holder from
time to time may reasonably request.

 

4. AFFIRMATIVE COVENANTS

The Company covenants and agrees that from and after the date hereof and until
all the Obligations have been paid in full:

4.1. Payment of Obligations. The Company shall, and shall cause each of the
other Company Parties to, pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its
obligations of whatever nature, except where the amount or validity thereof is
currently being contested in good faith by appropriate proceedings and reserves
in conformity with GAAP with respect hereto have been provided on the books of
the Company or the Company Parties, as the case may be.

4.2. Conduct of Business and Maintenance of Existence. The Company shall, and
shall cause each of the other Company Parties to, continue to engage in business
of the same general type as now conducted by it and preserve, renew and keep in
full force and effect its corporate existence and status (including, in the case
of the Company, its good standing with the State Department of Assessments and
Taxation of Maryland) and take all reasonable action to maintain all rights,
privileges and franchises necessary or desirable in the normal conduct of
business except as otherwise permitted pursuant to Section 5.3; comply with all
Contractual Obligations and Requirements of Law except to the extent that
failure to comply therewith could not, in the aggregate, have a Material Adverse
Effect.

 

-5-



--------------------------------------------------------------------------------

4.3. Maintenance of Property; Insurance. The Company shall, and shall cause each
of the other Company Parties to, keep all property useful and necessary in its
business in good working order and condition; maintain with financially sound
and reputable insurance companies insurance on all its property in at least such
amounts and against at least such risks (but including in any event public
liability, product liability and business interruption) as are usually insured
against in the same general area by companies engaged in the same or similar
business; and furnish to Holder, upon request, full information as to the
insurance carried.

4.4. Inspection of Property; Books and Records. The Company shall keep adequate
records and books of account with respect to its business activities, in which
proper entries, reflecting all of the financial transactions of the Company
Parties, are made in accordance with GAAP and all requirements of law. The
Company shall permit Holder, at Holder’s expense, to visit and inspect the
Company Parties’ properties, to examine their books of account and records and
to discuss their affairs, finances and accounts with their officers, all at such
reasonable times as may be requested by Holder; provided, however, that the
Company shall not be obligated pursuant to this Section 4.4 to provide access to
any information which it reasonably considers to be a trade secret or similar
confidential information

4.5. Notices. The Company shall promptly give notice to Holder of

(a) the occurrence of any Default or Event of Default;

(b) any litigation or proceeding affecting the Company or any Company Party in
which the amount involved is $20,000,000 or more and not covered by insurance or
in which injunctive or similar relief is sought; and

(c) the occurrence of any event having or that could reasonably be expected to
have a Material Adverse Effect.

Each notice pursuant to this Section 4.5 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the Company proposes to take with respect
thereto.

 

5. NEGATIVE COVENANTS

The Company covenants and agrees that from and after the date hereof and until
all the Obligations have been paid in full:

5.1. Limitation on Indebtedness. The Company shall not, and shall not permit any
other Company Party to, create, incur or suffer to exist any Indebtedness
except:

(a) Indebtedness in respect of the Note and other obligations under this Note;

(b) the Company (but not any other Company Party) may incur Indebtedness that is
pari passu or subordinated to the Obligations;

(c) Indebtedness existing on the Issue Date that was allowed to be outstanding
under, or incurred in accordance with, the terms of the Preferred Stock;

 

-6-



--------------------------------------------------------------------------------

(d) Qualified Refinancing Indebtedness; and

(e) BG&E and its Subsidiaries may incur and have outstanding Indebtedness
consistent with past practice and required regulatory approvals.

5.2. Limitations on Liens. The Company shall not, and shall not permit any other
Company Party to, create, incur, assume or suffer to exist any Lien upon any of
its property, assets or revenues, whether now owned or hereafter acquired, to
secure any Indebtedness or Contingent Obligation except for:

(a) (i) Liens securing Indebtedness of the Company Parties permitted under
Section 5.1(c) if and to the extent such Indebtedness was secured on
September 19, 2008 and (ii) Liens securing Qualified Refinancing Indebtedness in
respect of Indebtedness referred to in Section 5.2(a)(i) but only if and to the
extent the refinanced debt was secured;

(b) Liens on assets of BG&E and its Subsidiaries securing Indebtedness of BG&E
and its Subsidiaries permitted under Section 5.1(e); and

(c) Permitted Liens.

5.3. Limitations on Fundamental Changes. The Company shall not, and shall not
permit any Company Party to, enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or convey, sell, lease, assign, transfer or
otherwise dispose of, all or substantially all of its property, business or
assets, or make any material change in its present method of conducting
business, except:

(a) any Subsidiary of the Company may be merged or consolidated with or into the
Company (provided that the Company shall be the continuing or surviving
corporation) or with or into any one or more wholly owned Subsidiaries of the
Company (provided that the Wholly-Owned Subsidiary or Subsidiaries shall be the
continuing or surviving corporation) and after giving effect to any of such
transactions, no Default or Event of Default shall exist; and

(b) any Wholly-Owned Subsidiary may sell, lease, transfer or otherwise dispose
of any or all of its assets (upon voluntary liquidation or otherwise) to the
Company or any other Wholly-Owned Subsidiary of the Company.

5.4. Limitations on Sale of Assets. The Company shall not, and shall not permit
any other Company Party to, convey, sell, lease, assign, transfer or otherwise
dispose of any of its property, business or assets (including, without
limitation, receivables and leasehold interests), whether now owned or hereafter
acquired, except:

(a) obsolete or worn out property disposed of in the ordinary course of
business;

(b) as permitted by Section 5.3(b) and

(c) Permitted Dispositions.

 

-7-



--------------------------------------------------------------------------------

5.5. Limitations on Restricted Payments. The Company shall not, and shall not
permit any other Company Party to, declare or pay any dividend (other than
dividends payable solely in common stock of the Company) on, or make any payment
on account of, or set apart assets for a sinking or other analogous fund for,
the purchase, redemption, defeasance, retirement or other acquisition of, any
shares of any class of Stock of the Company or any of its Subsidiaries or any
warrants or options to purchase any such Stock, whether now or hereafter
outstanding, or make any other distribution in respect thereof, either directly
or indirectly, whether in cash or property or in obligations of the Company or
any Subsidiary (such declarations, payments, setting apart, purchases,
redemptions and distributions being herein called “Restricted Payments”) except
that (i) any Wholly-Owned Subsidiary may declare and pay dividends to the
Company or, in the case of any Subsidiary that is wholly owned by any other
Subsidiary, to such Subsidiary and (ii) (A) the Company shall be permitted to
continue to pay regular cash dividends on its common stock at the rate per annum
not to exceed the rate paid at the time of the issuance of this Note and (B) the
Company Parties shall be permitted to make Permitted Payments, to the extent
applicable.

5.6. Limitations on Investments, Loans and Advances. The Company shall not, and
shall not permit any Company Party to, purchase, hold or acquire beneficially
any stock, other securities or evidences of indebtedness of or make any loans or
advances to, or make or permit to exist any investment or acquire any interest
whatsoever in, any other Person, except:

(a) extensions of trade credit to customers in the ordinary course of business;

(b) Permitted Investments;

(c) loans and advances to officers and employees of the Company in the ordinary
course of business and consistent with applicable Requirements of Law;

(d) Stock of any Subsidiary that is a Subsidiary of the Company on the Issue
Date;

(e) securities acquired in the ordinary course of the business of the Company
Parties, consistent with past practice; and

(f) investments made pursuant to binding commitments existing on the Issue date.

5.7. Acquisitions. The Company shall not, and shall not permit any other Company
Party to, purchase or otherwise acquire any part of the property of any Person
(or agree to do any of the foregoing at any time), except that the following
shall be permitted:

(a) capital expenditures in the ordinary course of business consistent with past
practice;

(b) purchases and other acquisitions of inventory, materials, equipment,
intangible property and other operating assets in the ordinary course of
business consistent with past practice; and

 

-8-



--------------------------------------------------------------------------------

(c) leases, subleases or licenses of real or personal property in the ordinary
course of business.

5.8. Limitation on Optional Payments and Modifications of Debt Instruments. The
Company shall not, and shall not permit any other Company Party to, make any
optional payment or prepayment on or redemption, defeasance or purchase of any
Indebtedness (other than Indebtedness under this Note), or amend, modify or
change, or consent or agree to any amendment, modification or change to any of
the terms relating to the payment or prepayment or principal of or interest on,
any such Indebtedness, other than any amendment, modification or change which
would extend the maturity or reduce the amount of any payment of principal
thereof or which would reduce the rate or extend the date for payment of
interest thereon.

5.9. Transactions with Affiliates. The Company shall not, and shall not permit
any other Company Party to, enter into any transaction, including, without
limitation, any purchase, sale, lease or exchange of property or the rendering
of any service, with any Affiliate unless such transaction is (a) otherwise
permitted under this Agreement, (b) in the ordinary course of the Company’s or
such Subsidiary’s business, (c) upon fair and reasonable terms no less favorable
to the Company or such Subsidiary, as the case may be, than it would obtain in a
comparable arm’s length transaction with a Person which is not an Affiliate,
(d) the issuance of equity-based awards to officers, directors, employees and
consultants of the Company Parties consistent with past practice, and (e) the
entry into employment and compensation arrangements for officers, employee and
directors in the ordinary course of business..

5.10. Fiscal Year. The Company shall not permit the fiscal year of the Company
to end on a day other than December 31.

5.11. Limitation on Conduct of Business. The Company shall not, and shall not
permit any other Company Party to, enter into any business either directly or
through any Subsidiary except for businesses in which the Company Parties are
engaged on the Issue Date and businesses directly related to such existing
businesses.

5.12. Limitation on Issuance of Stock. The Company shall not permit any other
Company Party to issue any Stock (including by way of sales of treasury stock)
or any options or warrants to purchase, or securities convertible into, any
Stock, except (i) for stock splits, stock dividends and additional issuances of
Stock which do not decrease the percentage ownership of the Company or any of
its Subsidiaries in any class of the Stock of such Subsidiary, and (ii) Company
Parties formed after the Issue Date may issue Stock to the Company or any
Wholly-Owned Subsidiary of the Company that is to own such Stock.

 

6. EVENTS OF DEFAULT; RIGHTS AND REMEDIES

6.1. Events of Default. The occurrence of any one or more of the following
events (regardless of the reason therefor) shall constitute an “Event of
Default” hereunder:

(a) The Company shall fail to pay any principal of this Note when due in
accordance with the terms hereof.

 

-9-



--------------------------------------------------------------------------------

(b) The Company shall fail to pay any interest on this Note, or any other amount
payable hereunder (other than amounts in respect of principal), within three
days after such interest or other amount becomes due in accordance with the
terms hereof.

(c) The Company shall fail to perform, keep or observe (or fail to cause any
other Company Party to perform, keep or observe, as the case may be) any
provision, covenant or agreement contained in Section 3, Section 4.6 or
Section 5 of this Note.

(d) The Company shall fail to perform, keep or observe (or fail to cause any
other Company Party to perform, keep or observe, as the case may be) any other
provision, covenant or agreement of or contained in this Note (other than as
provided in Sections 6.1 (a), (b) or (c) and the same shall remain unremedied
for a period of 30 days).

(e) Any Company Party shall:

(i) default in the payment of principal of or interest of any Indebtedness
(other than the Note) having an aggregate principal amount of $10,000,000 or
more, or in the payment of any Contingent Obligation in an amount of $10,000,000
or more, beyond the period of grace (not to exceed 30 days), if any, provided in
the instrument or agreement under which such Indebtedness or Contingent
Obligation was created; or

(ii) default in the observance or performance of any other agreement or
condition relating to any such Indebtedness or any such Contingent Obligation or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event shall occur or condition exist, the effect of which
default or other event or condition is to cause, or to permit the holder or
holders of such Indebtedness or beneficiary or beneficiaries of such Contingent
obligation (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to become due prior to its stated maturity or such Contingent
Obligation to become payable.

(f) (i) Any Company Party shall commence any case, proceeding or other action
(A) under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization, conservatorship or relief of
debtors, seeking to have an order for relief entered with respect to it, or
seeking to adjudicate it a bankrupt or insolvent, or seeking reorganization,
arrangement adjustment, winding-up, liquidation, dissolution, composition or
other relief with respect to its debts, or (B) seeking appointment of a
receiver, trustee, custodian, conservator or other similar official for it or
for all or any substantial part of its assets, or any Company Party shall make a
general assignment for the benefit of its creditors; or (ii) there shall be
commenced against any Company Party any case, proceeding or other action of a
nature referred to in clause (i) above which (A)results in the entry of an order
for relief or any such adjudication or appointment or (B) remains undismissed
for a period of 60 days or (iii) there shall be commenced against any Company
Party any case, proceeding or other action seeking issuance of a warrant of
attachment, execution, distraint or similar process against all or any
substantial part of its assets which results in the entry of an order for any
such relief which

 

-10-



--------------------------------------------------------------------------------

shall not have been vacated, discharged or stayed or bonded pending appeal
within 60 days from the entry thereof; or (iv) any Company Party shall take any
action in furtherance of, or acquiescence in, any of the acts set forth in
clauses (i),(ii), (iii) or (iv) above; or (v) any Company Party shall generally
not, or shall be unable to, or shall admit in writing its inability to, pay its
debts as they become due.

(g) Any representation or warranty made by any Company Party in the Stock
Purchase Agreement or in any certificate, instrument or written statement
contemplated by or made or delivered pursuant to or in connection with this Note
or the Stock Purchase Agreement, shall prove to have been incorrect when made or
deemed made in any material respect.

(h) A Change of Control shall have occurred.

(i) One or more judgments or decrees shall be entered against any Company Party
involving in the aggregate a liability (not paid or fully covered by insurance
in respect of which a solvent and unaffiliated insurance company has
acknowledged coverage in writing) of $20,000,000 or more and all such judgments
or decrees shall not have been vacated, discharged, stayed or bonded pending
appeal within 30 days from the entry thereof.

(j) This Note or any material provision hereof shall at any time and for any
reason be declared by a court of competent jurisdiction to be null and void, or
a proceeding shall be commenced by or on behalf of any company Party or any
Governmental Authority seeking to establish the invalidity or unenforceability
hereof or thereof (exclusive of questions of interpretation of any provision
hereof or thereof), or the Company (directly or indirectly) shall repudiate,
revoke, terminate or rescind (or purport to do any of the foregoing) or deny any
portion of its liability or obligation for the Obligations.

(k) One or more ERISA Events shall have occurred that, in the opinion of Holder,
when taken together with all other such ERISA Events that have occurred, could
reasonably be expected to result in a Material Adverse Effect (and such ERISA
Event shall remain unremedied for a period of 10 Business Days).

6.2. Remedies. If any Event of Default specified in Section 6.1 shall have
occurred and be continuing, the Holder may, by notice to the Company, declare
all Obligations to be forthwith due and payable, whereupon all such Obligations
shall become and be due and payable, without presentment, demand, protest or
further notice of any kind, all of which are expressly waived by the Company,
anything contained in this Note to the contrary notwithstanding; provided,
however, that upon the occurrence of an Event of Default specified in
Section 6.1(f) hereof, all Obligations shall automatically become immediately
due and payable without declaration, notice or demand, without presentment,
demand, protest or further notice of any kind, all of which are expressly waived
by the Company, anything contained in this Note to the contrary notwithstanding.
If a Change of Control has occurred and Holder has declared all Obligations to
be due and payable, the Company shall make an additional payment in an amount
equal to 1.0% of the outstanding principal balance of this Note at the time of
such Change of Control which amount shall be payable on demand by Holder and
shall be payable in addition to all other Obligations payable hereunder.

 

-11-



--------------------------------------------------------------------------------

6.3. Waivers by the Company. Except as otherwise provided for in this Note, the
Company waives presentment, demand and protest and notice of presentment,
dishonor, notice of intent to accelerate and notice of acceleration. The Company
acknowledges that it has been advised by counsel of its choice with respect to
this Note and the transactions evidenced by this Note.

 

7. MISCELLANEOUS

7.1. Complete Agreement; Modification of Note. This Note, the Stock Purchase
Agreement and the Merger Agreement constitute the complete agreement between the
parties with respect to the subject matter hereof. No amendment or waiver of any
provision of this Note, nor consent to any departure by the Company therefrom,
shall in any event be effective unless the same shall be in writing and signed
by Holder, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.

7.2. Assignment. (a) Holder may sell, assign, pledge, convey or transfer to any
other Person all or any portion of its rights under this Note without the
consent of the Company. The Company shall establish and maintain a register
reflecting the name and address of Holder and each subsequent assignee
(excluding any person holding a security interest herein).

(b) Under no circumstances shall the Company be permitted to assign any of its
obligations under this Note and any attempt by the Company to assign such
obligations shall be null and void except in connection with a merger permitted
under Section 5.1 hereof.

(c) In the event that this Note is assigned in whole or in part, then the
Company, at the request of any Holder, will at such time execute a new note or
notes (all such notes, together with this Note, the “New Notes”) substantially
equivalent to this Note, payable to each Holder, for a principal amount equal to
the principal owing to each Holder (it being understood that the aggregate
principal amount of all Notes shall not exceed the aggregate principal amount of
this Note). Upon any such assignment, this “Note” shall be deemed to refer to
all such New Notes, and “Holder” shall refer to each and every Holder of the New
Notes.

(d) The Note may not be transferred or assigned by any Holder unless the
transferee acknowledges in writing reasonably satisfactory to the Company that
such transferee understands and agrees to Sections 2.6, 4.5 and 4.6 of the Stock
Purchase Agreement. Any transfer absent such acknowledgment shall be void ab
initio.

(e) At the time of each assignment to a Foreign Holder, such Foreign Holder
shall provide to the Company such properly completed and executed documentation
as described in Section 2.5(b).

7.3. Fees and Expenses. The Company agrees:

(a) to pay or reimburse Holder for all its reasonable out-of-pocket costs and
expenses incurred in connection with the development, preparation, and execution
of, and any amendment, supplement or modification to, this Note and any other
documents prepared in

 

-12-



--------------------------------------------------------------------------------

connection herewith and therewith, and the consummation of the transactions
contemplated hereby and thereby, including, without limitation, the fees and
disbursements of counsel for Holder;

(b) to pay or reimburse Holder for all its costs and expenses incurred in
connection with the enforcement or preservation of any rights under this Note
and any such other documents, including, without limitation, fees and
disbursements of counsel for Holder;

(c) to pay, indemnify and hold Holder harmless from, any and all recording and
filing fees and any and all liabilities with respect to, or resulting from any
delay in paying, stamp, excise and other taxes, if any, which may be payable or
determined to be payable in connection with the execution and delivery of, or
consummation or administration of any of the transactions contemplated by, or
any amendment, supplement or modification of, or any waiver or consent under or
in respect of this Note and any such other documents (“Other Taxes”); and

(d) to pay, indemnify and hold Holder harmless from and against any and all
other liabilities, obligations, losses, damages, penalties, actions (whether in
contract, in tort or on any other ground), judgments, suits, costs, expenses, or
disbursements of any kind or nature whatsoever with respect to the execution,
delivery, enforcement, performance and administration of, or in any other way
arising out of or relating to, the Note, or any other documents contemplated by
or referred to herein or therein or any action taken by Holder with respect to
any of the foregoing (all of the foregoing, collectively, the “indemnified
liabilities”); provided, that the Company shall have no obligation hereunder to
Holder with respect to indemnified liabilities arising solely from the gross
negligence or willful misconduct of Holder, as determined by a court of
competent jurisdiction in a final nonappealable judgment.

7.4. No Waiver by Holder. Holder’s failure, at any time or times, to require
strict performance by the Company of any provision of this Note shall not waive,
affect or diminish any right of Holder thereafter to demand strict compliance
and performance therewith. Any suspension or waiver by Holder of an Event of
Default shall not suspend, waive or affect any other Event of Default under this
Note whether the same is prior or subsequent thereto and whether of the same or
of a different type. None of the undertakings, agreements, warranties, covenants
and representations of the Company contained in this Note and no Event of
Default by the Company under this Note shall be deemed to have been suspended or
waived by Holder, unless such suspension or waiver is by an instrument in
writing signed by Holder (as such term is defined in the applicable provision
hereof) and directed to the Company specifying such suspension or waiver. The
provisions of the Note may be amended, modified or waived with the written
consent of Holder.

7.5. Remedies. Holder’s rights and remedies under this Note shall be cumulative
and non-exclusive of any other rights and remedies which Holder may have under
any other agreement, by operation of law or otherwise.

7.6. WAIVER OF JURY TRIAL. THE PARTIES HERETO WAIVE ALL RIGHT TO TRIAL BY JURY
IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS NOTE AND
ANY COUNTERCLAIM RELATED THERETO.

 

-13-



--------------------------------------------------------------------------------

7.7. Severability. Wherever possible, each provision of this Note shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Note shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Note.

7.8. Parties. This Note shall be binding upon, and inure to the benefit of, the
successors of the Company and Holder and, the assigns of Holder.

7.9. Authorized Signature. Until Holder shall be notified by the Company to the
contrary, the signature upon any document or instrument delivered pursuant
hereto of any duly elected officer of the Company shall bind the Company and be
deemed to be the act of the Company.

7.10. Governing Law. IN ALL RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE, THIS NOTE AND THE OBLIGATIONS ARISING HEREUNDER SHALL
BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE,
WITHOUT REGARD TO THE PRINCIPLES THEREOF REGARDING CONFLICT OF LAWS, AND ANY
APPLICABLE LAWS OF THE UNITED STATES OF AMERICA. Holder and the Company agree to
submit to personal jurisdiction and to waive any objection as to venue in the
federal and state courts of the County of New York, State of New York. Service
of process on the Company or Holder in any action arising out of or relating to
any of the Notes shall be effective if mailed to such party in accordance with
Section 7.11 hereof. Nothing herein shall preclude Holder or the Company from
bringing suit or taking other legal action in any other jurisdiction.

7.11. Notices. All notices, requests, demands, approvals, consents, waivers and
other communications required or permitted to be given under this Note (each, a
“Notice”) shall be in writing and shall be (a) delivered personally, (b) mailed
by first-class, registered or certified mail, return receipt requested, postage
prepaid, (c) sent by next-day or overnight mail or delivery, or (d) sent by
facsimile transmission, provided that the original copy thereof also is sent by
pre-paid, first class certified or registered mail or by next-day or overnight
mail or personal delivery:

 

  (i) if to the Company, to

Constellation Energy Group, Inc.

750 E. Pratt Street

Baltimore, Maryland 21202

Attention: Charles Berardesco

Fax: (410) 470-5741

 

-14-



--------------------------------------------------------------------------------

with a copy to (which shall not constitute notice):

Kirkland & Ellis LLP

Citigroup Center

153 East 53rd Street

New York, New York 10022-4611

Attention:   George Stamas

Mark Director

Fax: (202) 879-5200

 

  (ii) if to Holder, to

[                                         ]

[                                         ]

Attention: [    ]

Fax: [    ]

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, New York 10019

Attention: Peter Hanlon

Fax: (212) 728-8111

or, in each case at such other address as may be specified in a Notice to the
Company or Holder, as the case may be. Any Notice shall be deemed effective and
given upon receipt (or intentional refusal of receipt by the addressee of such
Notice).

7.12. Titles. The Section and paragraph titles contained in this Note are and
shall be without substantive meaning or content of any kind whatsoever and are
not a part of the agreement between the parties hereto.

7.13. Exhibits, etc. All exhibits, schedules and annexes to this Note constitute
part of this Note and are hereby incorporated by this reference in this Note.

 

-15-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Note has been duly executed in New York, New York as of
the date first written above.

 

CONSTELLATION ENERGY GROUP, INC. By:  

 

Name:   Title:  

 

Acknowledged and Agreed:

 

By:  

 

Name:   Title:  

 

-16-



--------------------------------------------------------------------------------

Annex 1

Certain Definitions and Rules of Interpretation

“Affiliate” shall mean, with respect to any Person, any other Person which
directly or indirectly controls, or is under common control with, or is
controlled by, such Person; provided, that the Company shall not be deemed to be
an Affiliate of any Wholly-Owned Subsidiary of the Company and no Wholly-Owned
Subsidiary of the Company shall be deemed to be an Affiliate of any other
Wholly-Owned Subsidiary. As used in this definition, “control” (including, with
its correlative meanings, “controlled by” and “under common control with”) shall
mean possession, directly or indirectly, of power to direct or cause the
direction of management or policies (whether through ownership of securities or
partnership or other ownership interests, by contract or otherwise).

“Applicable Rate” shall mean 14.0% per annum.

“BG&E” shall mean Baltimore Gas and Electric Company, a Maryland corporation and
a Wholly-Owned Subsidiary of the Company.

“Business Day” shall mean any day that is not a Saturday, a Sunday or a day on
which banks are required or permitted to be closed in the State of New York.

“Capital Lease Obligation” shall mean, with respect to any Person, as of the
date of determination, the obligations of such Person to pay rent and other
amounts under any lease of (or other arrangement conveying the right to use)
real or personal property, or a combination thereof, which obligations are
required to be classified and accounted for as capital leases on a balance sheet
of such Person under GAAP.

“Change of Control” shall mean, at any time, the occurrence of any of the
following: (i) the Company at any time ceases to own directly or indirectly 100%
of the Stock of each of BG&E, Constellation Nuclear Group and Constellation
Energy Commodities Group or ceases to have the power to vote or direct the
voting of such Stock, (ii) any “person” or “group”(as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act) is or becomes the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act), directly or
indirectly, of Voting Stock of the Company representing more than 35% of the
aggregate voting power and aggregate economic interests represented by the total
issued and outstanding Voting Stock beneficially owned by such person or group
which are represented by options, warrants or other convertibles securities); or
(iii) during any period of 12 consecutive months, a majority of the members of
the Board of Directors of the Company cease to be composed of individuals
(A) who were members of that Board of Directors at the commencement of such
period, (B) whose election or nomination to that Board of Directors was approved
by individuals referred to in preceding clause (A) constituting at the time of
such election or nomination at least a majority of that Board of directors or
(C) whose election or nomination to that Board of Directors was approved by
individuals referred to in preceding clauses (A) and (B) constituting at the
time of such election or nomination at least a majority of that Board of
Directors (excluding, in the case of both preceding clauses (A) and (B), any
individual whose initial nomination for, or assumption of office as, a member of
that Board of Directors occurs as a result of an actual (or



--------------------------------------------------------------------------------

threatened) solicitation of proxies or consents for the election or removal of
one or more directors by any person or group other than a solicitation for the
election of one or more directors by or on behalf of the Board of Directors.

“Code” shall mean the Uniform Commercial Code of the jurisdiction with respect
to which such term is used, as in effect from time to time.

“Company” shall have the meaning ascribed thereto in the first paragraph of this
Note, together with its successors and assigns, including in connection with any
permitted merger or consolidation.

“Company Party” shall mean the Company and its Subsidiaries, individually and,
in the plural usage, collectively.

“Contingent Obligation” shall mean as to any Person any guarantee of payment or
performance by such Person of any Indebtedness or other obligation of any other
Person, or any agreement to provide financial assurance with respect to the
financial condition, or the payment of the obligations of, such other Person
(including, without limitation, purchase or repurchase agreements, reimbursement
agreements with respect to letters of credit or acceptances, indemnity
arrangements, grants of security interests to support the obligations of another
Person, keepwell agreements and take-or-pay or through-put arrangements) which
has the effect of assuring or holding harmless any third person against loss
with respect to one or more obligations of such third Person; provided, however,
that the term Contingent Obligations shall not include endorsements of
instruments for deposit or collection in the ordinary course of business. The
amount of any Contingent Obligation of any Person shall be deemed to be the
lower of (i) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Contingent Obligation is made and (ii) the
maximum amount for which such contingently liable Person may be liable pursuant
to the terms of the instrument embodying such Contingent Obligation, unless such
primary obligation and the maximum amount for which such contingently liable
Person may be liable are not stated or determinable, in which case the amount of
such Contingent Obligation shall be such contingently liable Person’s maximum
reasonably anticipated liability in respect thereof as reasonably determined by
the Company in good faith.

“Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

“Default” shall mean any event or condition that constitutes an Event of Default
or that would become, with notice or lapse of time or both, an Event of Default.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” shall mean, with respect to any person, any trade or business
(whether or not incorporated) that, together with such person, is treated as a
single employer under Section 414(b) or (c) of the Tax Code, or solely for
purposes of Section 302 of ERISA and Section 412 of the Tax Code, is treated as
a single employer under Section 414 of the Tax Code.

 

A-2



--------------------------------------------------------------------------------

“ERISA Event” shall mean (i) a “reportable event” within the meaning of
Section 4043 of ERISA and the regulations issued thereunder with respect to any
Pension Plan; (ii) the failure to meet the minimum funding standard of
Section 412 of the Tax Code with respect to any Pension Plan (whether or not
waived in accordance with Section 412(d) of the Tax Code) or the failure to make
by its due date a required installment under Section 412(m) of the Tax Code with
respect to any Pension Plan or the failure to make any required contribution to
a Multiemployer Plan; (iii) the provision by the administrator of any Pension
Plan pursuant to Section 4041(a)(2) of ERISA of a notice of intent to terminate
such plan in a distress termination described in Section 4041(c) of ERISA;
(iv) the withdrawal by any Company Party or any of its ERISA Affiliates from any
Pension Plan with two or more contributing sponsors or the termination of any
such Pension Plan resulting in liability pursuant to Section 4063 or 4064 of
ERISA; (v) the institution by the PBGC of proceedings to terminate any Pension
Plan, or the occurrence of any event or condition which could reasonably be
expected to constitute grounds under ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan; (vi) the imposition of
liability on any Company Party or any of its ERISA Affiliates pursuant to
Section 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA; (vii) the withdrawal of any Company Party or any of
its ERISA Affiliates in a complete or partial withdrawal (within the meaning of
Sections 4203 and 4205 of ERISA) from any Multiemployer Plan if there is any
potential liability therefor, or the receipt by any Company Party or any of its
ERISA Affiliates of notice from any Multiemployer Plan that it is in
reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA, or that
it intends to terminate or has terminated under Section 4041A or 4042 of ERISA;
(viii) the assertion of a material claim (other than routine claims for
benefits) against any Employee Benefit Plan, or the assets thereof, or against
any Company Party or any of its ERISA Affiliates in connection with any Employee
Benefit Plan that could reasonably be expected in any case to result in material
liability to any Company Party or to any of its ERISA Affiliates; (ix) receipt
from the Internal Revenue Service of notice of the failure of any Pension Plan
(or any other Employee Benefit Plan intended to be qualified under
Section 401(a) of the Tax Code) to qualify under Section 401(a) of the Tax Code,
or the failure of any trust forming part of any Pension Plan to qualify for
exemption from taxation under Section 501(a) of the Tax Code; (x) the imposition
of a Lien pursuant to Section 401(a)(29) or 412(n) of the Tax Code or pursuant
to ERISA with respect to any Pension Plan; or (xi) the occurrence of a
non-exempt prohibited transaction (within the meaning of Section 4975 of the Tax
Code or Section 406 of ERISA) which could reasonably be expected to result in
material liability to any Company Party or any of its ERISA Affiliates.

“Event of Default” shall have the meaning assigned to it in Section 6.1 hereof.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the SEC promulgated thereunder.

“Excluded Taxes” shall mean, with respect to any Holder, (a) taxes imposed on or
measured by its overall net income or net profit (however denominated), and
franchise taxes imposed on it (in lieu of net income taxes or net profit), by
the jurisdiction (or any political subdivision thereof) under the laws of which
such Holder is organized or in which its principal office is located or, in the
case of any Holder, in which its applicable lending office is located, (b) any
branch profits taxes imposed by the United States of America or any similar tax
imposed by any other jurisdiction in which the Company is located and (c) in the
case of a Foreign

 

A-3



--------------------------------------------------------------------------------

Holder, any withholding tax that is imposed on amounts payable to such Foreign
Holder at the time such Foreign Holder becomes a party hereto (or designates a
new lending office) or is attributable to such Foreign Holder’s failure or
inability (other than as a result of a change in law) to comply with
Section 2.5(b).

“Fiscal Year” shall mean the fiscal year of the Company.

“Foreign Holder” shall mean any Holder that is not a “United States person”
within the meaning of Section 7701(a)(30) of the Tax Code.

“GAAP” shall mean generally accepted accounting principles in effect in the
United States from time to time.

“Governmental Authority” shall mean any government or political subdivision of
the United States or any other country or any agency, authority, board, bureau,
central bank, commission, department or instrumentality thereof or therein,
including, without limitation, any court, tribunal, grand jury or arbitrator, in
each case whether foreign or domestic, or any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to such government or political subdivision.

“Holder” shall, unless the context otherwise requires, mean, at any time, any
holder of all or any portion of the Note at such time.

“Indebtedness” shall mean, with respect to any Person, at any date:

(i) all indebtedness of such person for borrowed money or for the deferred
purchase price of property or services (other than current trade liabilities
incurred in the ordinary course of business and payable in accordance with
customary practice);

(ii) any other indebtedness which is evidenced by a note, bond, debenture or
similar instrument;

(iii) all Capital Lease Obligations of such person;

(iv) all obligations of such person in respect of outstanding letters of credit,
acceptances and similar obligations created for the account of such Person; all
liabilities secured by a Lien on any property owned by such Person even though
such Person has not assumed or otherwise become liable for the payments thereto;

(v) net liabilities of such Person under interest rate cap agreements, interest
rate swap agreements commodities hedging and other hedging agreements or
arrangements (calculated on a basis satisfactory to Holder and in accordance
with accepted practice); and

 

A-4



--------------------------------------------------------------------------------

(vi) all Contingent Obligations of such Person in respect of Indebtedness or
obligations of others of the kinds referred to in clauses (i) through (v) above.

The Indebtedness of any Person shall include any Indebtedness of any partnership
in which such Person is the general partner.

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

“Initial Holder” shall have the meaning assigned to such term in paragraph 1
hereof.

“Interest Payment Date” shall have the meaning assigned to such term in
Section 2.3(a) hereof.

“Issue Date” shall mean [                    ].1

“Laws” shall mean, collectively, all common law and all international, foreign,
federal, state and local statutes, treaties, rules, guidelines, regulations,
ordinances, Tax Codes and administrative or judicial precedents, including
without limitation the interpretation thereof by any Governmental Authority
charged with the enforcement thereof.

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), other charge or security
interest; or any preference, priority or other agreement or preferential
arrangement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement, any Capital Lease
Obligations having substantially the same economic effect as any of the
foregoing).

“Material Adverse Effect” shall mean (i) a material adverse effect on, or
material adverse change in, the business, assets, liabilities, operations,
results of operations or financial or other condition of the Company Parties,
taken as a whole, (ii) a material impairment of the ability of the Company to
fully and timely perform any of its material obligations under the Note or
(iii) a material impairment of the rights or benefits or remedies available to
Holder under the Note.

“Maturity Date” shall mean December 31, 2009.

“Maximum Lawful Rate” shall have the meaning assigned to it in Section 2.3(d)
hereof.

“Merger Agreement” shall mean the Agreement and Plan of Merger dated as of
September 19, 2008, by and among Constellation Energy Group, Inc., MidAmerican
Energy Holdings Company and MEHC Merger Sub Inc. as amended, supplemented or
otherwise modified from time to time hereafter.

 

 

1

Insert issue date of Note.

 

A-5



--------------------------------------------------------------------------------

“Multiemployer Plan” shall mean a multiemployer plan within the meaning of
Section 4001(a)(3) or Section 3(37) of ERISA, (a) to which any Company or any
ERISA Affiliate is then making or accruing an obligation to make contributions,
(b) to which any Company or any ERISA Affiliate has within the preceding six
plan years made or been obligated to make contributions, or (c) which could
reasonably be expected to result in liability of any Company.

“New Notes” shall have the meaning assigned to such term in Section 8.2(c)
hereof.

“Note” shall have the meaning assigned to such term in the second paragraph
hereof.

“Notice” shall have the meaning assigned to such term in Section 7.12 hereof.

“Obligations” shall mean all debts, liabilities, and obligations for monetary
amounts (whether or not such amounts are liquidated or determinable) owing by
the Company to Holder and arising under this Note, and all covenants and duties
regarding such amounts, of any kind or nature, present or future, whether or not
evidenced by any note, agreement or other instrument, arising under this Note.
This term includes, without limitation, principal, all interest, charges,
expenses, attorneys’ fees and any other sum chargeable to the Company under this
Note (including interest accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding).

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

“Pension Plan” shall mean any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Tax Code or Section 302 of ERISA which is maintained or
contributed to by any Company Party or any of its ERISA Affiliates or which
could reasonably be expected to result in liability (including under
Section 4069 of ERISA) of any Company Party if terminated.

“Permitted Dispositions” shall mean:

(i) any single transaction or series of related transactions that involves
assets having a fair market value of less than $10,000,000;;

(ii) a transfer of assets between or among the Company and the other Company
Parties;

(iii) an issuance of Stock by a Subsidiary to the Company or to another
Subsidiary;

(iv) the sale or lease of inventory or other assets or licensing of intellectual
property in the ordinary course of business;

(v) the sale or other disposition of cash or Permitted Investments;

 

A-6



--------------------------------------------------------------------------------

(vi) any Restricted Payment permitted under Section 5.5; and

(vii) any foreclosure upon any assets of any Company Party.

“Permitted Investments” shall mean (i) securities issued, or directly,
unconditionally and fully guaranteed or insured, by the United States or any
agency or instrumentality thereof (provided that the full faith and credit of
the United States is pledged in support thereof) having maturities of not more
than one year from the date of acquisition by such person, (ii) time deposits
and certificates of deposit of any commercial bank having, or which is the
principal banking subsidiary of a bank holding company organized under the laws
of the United States, any state thereof or the District of Columbia having,
capital and surplus aggregating in excess of $500,000,000 and a rating of “A”
(or such other similar equivalent rating) or higher by at least one nationally
recognized statistical rating organization (as defined in Rule 436 under the
Securities Act) with maturities of not more than one year from the date of
acquisition by such person, (iii) repurchase obligations with a term of not more
than 30 days for underlying securities of the types described in clause
(i) above entered into with any bank meeting the qualifications specified in
clause (ii) above, which repurchase obligations are secured by a valid perfected
security interest in the underlying securities, (iv) commercial paper issued by
any person incorporated in the United States rated at least A-1 or the
equivalent thereof by Standard & Poor’s Rating Service or at least P-1 or the
equivalent thereof by Moody’s Investors Service Inc., and in each case maturing
not more than one year after the date of acquisition by such person, and
(v) investments in money market funds at least 95% of whose assets are comprised
of securities of the types described in clauses (i) through (iv) above.

“Permitted Liens” shall mean:

(i) Liens in favor of the Company;

(ii) Liens on the property or assets of any entity which becomes a Subsidiary
after the Issue Date securing Indebtedness permitted under Section 5.1 of the
Note; provided, that (A) such liens existed at the time such entity became a
Subsidiary of the Company and were not created in anticipation of the
acquisition; (B) any such Lien does not by its terms cover any property or
assets after the time such entity becomes a Subsidiary of the Company which were
not covered immediately prior thereto and (C) such Lien does not by its terms
secure any Indebtedness other than the Indebtedness existing immediately prior
to the time such entity becomes a Subsidiary of the Company;

(iii) Liens existing on September 19, 2008 and any replacement Liens;

(iv) Liens upon specific items of inventory or other goods and proceeds of any
entity securing such entity’s obligation in respect of bankers’ acceptances
issued or created in the ordinary course for the account of such entity to
facilitate the purchase, shipment, or storage of such inventory or other goods;;

(v) Liens securing hedging obligations incurred in the ordinary course of
business;

 

A-7



--------------------------------------------------------------------------------

(vi) Liens to secure the performance of statutory obligations, surety or appeal
bonds, performance bonds or other obligations of a like nature incurred in the
ordinary course of business;

(vii) Liens incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security, including any Lien securing letters of credit issued in the
ordinary course or business consistent with past practice in connection
therewith, or to secure the performance of tenders, statutory obligations,
surety and appeal bonds, bids, leases, government contracts, performance and
return-of-money bonds and other similar obligations (exclusive of obligations
for the payment of borrowed money);

(viii) Liens to secure obligations with respect to contracts for commercial and
trading activities for the purchase, transmission, distribution, sale, lease or
hedge of any energy related commodity or service in the ordinary course of
business;

(ix) survey exceptions, easements or reservations of, or rights of others for,
licenses, rights-of-way, sewers, electric lines, telegraph and telephone lines,
oil, gas and other mineral interests and leases, and other similar purposes, or
zoning or other restrictions as to the use of real property that are incurred in
accordance with past practices; and

(x) Liens for taxes, assessments or governmental charges or levies not yet due
and payable or delinquent and Liens for taxes, assessments or governmental
charges or levies, which are being contested in good faith by appropriate
proceedings for which adequate reserves have been established in accordance with
GAAP, which proceedings (or orders entered in connection with such proceedings)
have the effect of preventing the forfeiture or sale of the property subject to
any such Lien;

 

A-8



--------------------------------------------------------------------------------

“Permitted Payments” shall mean:

(i) the payment of any dividend or distribution by a Subsidiary to the holders
of any class of its equity interests on a pro rata basis;

(ii) the repurchase, redemption or other acquisition or retirement for value
pursuant to any management equity, subscription agreement, stock option
agreement, shareholders agreement or similar agreement entered into in the
ordinary course of business;

(iii) repurchases of equity interests deemed to occur upon exercise of stock
options, warrants or vesting of restricted stock; and

(iv) any other Restricted Payments not to exceed $5.0 million in the aggregate.

“person” or “Person” shall mean any individual, corporation, company, voluntary
association, partnership, limited liability company, joint venture, trust, other
entity, unincorporated organization or government (or any agency,
instrumentality or political subdivision thereof).

“Preferred Stock” shall mean the Series A Convertible Preferred Stock, par value
$.01 per share, of the Company.

“Qualified Refinancing Indebtedness” shall mean Indebtedness which represents a
refinancing of existing Indebtedness of the Company Parties; provided that:
(i) any such refinancing Indebtedness is in an aggregate principal amount not
greater than the then aggregate principal amount of the Indebtedness being
refinanced, (ii) such refinancing Indebtedness has a later or equal final
maturity and longer or equal weighted average life to maturity than the
Indebtedness being renewed or refinanced, (iii) the covenants, events of
default, subordination and other terms, conditions and provisions thereof
(including any guarantees thereof or security documents in respect thereof)
shall be, in the aggregate, no less favorable to Holder than those contained in
the Indebtedness being refinanced, and (iv) in the case of the refinancing of
Indebtedness of the Company, the scheduled final maturity date of the
Indebtedness being refinanced is not more than six months after the date such
refinancing Indebtedness is incurred.

“Requirement of Law” shall mean, as to any Person, the Certificate of
Incorporation and By-Laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of any
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

“Responsible Officer” shall mean the chief executive officer of the Company and
the president of the Company (if not the chief executive officer) and, with
respect to financial matters, the chief financial officer of the Company

“SEC” shall mean the Securities and Exchange Commission.

 

A-9



--------------------------------------------------------------------------------

“Securities Act” shall mean the Securities Act of 1933, as amended, and all
rules and regulations of the SEC promulgated thereunder.

“Stock Purchase Agreement” shall mean the Stock Purchase Agreement, dated as of
September 19, 2008, between the Company and the Initial Holder, as amended,
supplemented or otherwise modified from time to time hereafter.

“Stock” shall mean all shares, options, warrants, general or limited partnership
interests, limited liability company interests, participations or other equity
securities or interests or equivalents (regardless of how designated) of or in a
corporation, partnership, limited liability company or other entity, whether
voting or nonvoting, including, without limitation, common stock, preferred
stock, or any other “equity security” (as such term is defined in Rule 311-1 of
the General Rules and Regulations promulgated by the SEC under the Exchange
Act).

“Subsidiary” shall mean, with respect to any person, any corporation,
partnership or other entity of which at least a majority of the securities or
other ownership interests having by the terms thereof ordinary voting power to
elect a majority of the board of directors or other persons performing similar
functions of such corporation, partnership or other entity (irrespective of
whether or not at the time securities or other ownership interests of any other
class or classes of such corporation, partnership or other entity shall have or
might have voting power by reason of the happening of any contingency) is at the
time directly or indirectly owned or controlled by such person and/or one or
more Subsidiaries of such person.

“Tax Code” shall mean the Internal Revenue Tax Code of 1986, as amended.

“Taxes” shall mean (i) any and all present or future taxes, duties, levies,
imposts, assessments, fees, deductions, withholdings or other similar charges,
whether computed on a separate, consolidated, unitary, combined or other basis
and any and all liabilities (including interest, fines, penalties or additions
to tax) with respect to the foregoing, and (ii) any transferee, successor, joint
and several, contractual or other liability (including liability pursuant to
Treasury Regulation § 1.1502-6 (or any similar provision of state, local or
non-U.S. law)) in respect of any item described in clause (i).

“Voting Stock” shall mean, with respect to any Person, the Stock of such Person
that ordinarily has voting power for the election of directors (or persons
performing similar functions) of such Person, whether at all times or only as
long as no senior class of Stock has such voting power by reason of any
contingency.

“Wholly-Owned Subsidiary” shall mean, (i) with respect to any person, any
corporation, partnership or other entity of which all of the Voting Stock (other
than, in the case of a corporation, directors’ qualifying shares or nominee
shares required under applicable law) is directly or indirectly owned or
controlled by such person and/or one or more Wholly-Owned Subsidiaries of such
person and (ii) BG&E and its Wholly-Owned Subsidiaries.

 

A-10